Citation Nr: 1412745	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable disability rating for left ear high frequency hearing loss.

3.  Entitlement to a compensable disability rating for residuals of left myringotomy, perforation of left ear drum.

4.  Entitlement to service connection for vertigo, including dizziness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1962 to March 1964.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for tinnitus, left ear, and assigned an initial rating of 10 percent effective from September 29, 2009; and which denied increased compensable disability ratings for left ear high frequency hearing loss and for residuals of left myringotomy, perforation of left ear drum.  

In a March 2012 rating decision, the RO denied service connection for vertigo, claimed by the Veteran as vertigo, including dizziness.  In a statement in April 2012, the Veteran disagreed with that decision. 

The issues of service connection for vertigo, including dizziness, and entitlement to an increased rating for left ear high frequency hearing loss are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Further notice or assistance under The Veterans Claims Assistance Act of 2000 (VCAA) is not required, because the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based only on statutory interpretation, rather than consideration of the factual evidence, which is the case here.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because no reasonable possibility exists that would aid in substantiating the tinnitus initial rating claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II.  Entitlement to an Initial Rating in Excess of 10 Percent for Tinnitus

The Veteran claims entitlement to a disability rating in excess of 10 percent for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, provides for a 10 percent disability rating for recurrent tinnitus.  That rating is the maximum assignable for tinnitus under Diagnostic Code 6260, and it applies whether the sound is perceived in one ear, both ears, or in the head.  See Note (2) following 38 C.F.R. § 4.87, Diagnostic Code 6260.  The facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-a single 10 percent rating is the maximum rating assignable under either case.  Id.

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, granting the Veteran's appeal is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The law, and not the underlying facts are dispositive in this matter.

Other Considerations

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected tinnitus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to includes the symptomatology which describe the Veteran's current disability picture, mainly, bilateral tinnitus. The diagnostic code for tinnitus contemplates bilateral tinnitus.  There are no symptoms that the Veteran has related to this service-connected disability which is not encompassed in the schedular criteria.  Additionally, although there is interference with work, it is not related to the service-connected tinnitus disability.  Furthermore, the evidence does not demonstrate frequent hospitalization related to tinnitus.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU as the January 2012 VA examination report reflects that the Veteran's tinnitus does not impact the ordinary conditions of daily life, including the ability to work.  

ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied. 


REMAND

Left Ear Hearing Loss

During a January 2012 VA examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
50
50
LEFT
85
85
105
105


An April 2012 private hearing evaluation report contains findings in graphic form for pure tone thresholds showing an apparent increase in disability as the graph appears to show pure tone thresholds for the left ear at 1000 Hertz at 100 decibels, with even higher pure tone thresholds at 2000 to 4000 Hertz.  Unfortunately, it is unclear if the April 2012 examiner used Maryland CNC word recognition testing, so this examination cannot be used for rating purposes.  Nevertheless, as it appears to show an increase in disability since the Veteran was last evaluated for hearing loss by VA, the Board finds that a new VA examination to assess the current severity of the Veteran's left ear hearing loss is warranted.

Service Connection for Vertigo

In a March 2012 rating decision, the RO denied service connection for vertigo, including dizziness.  In a statement received in April 2012, the Veteran submitted a notice of disagreement as to that denial.  

Residuals of Left Myringotomy, Perforation of Left Ear Drum.  

This service-connected disability is currently evaluated as zero percent disabling under 38 C.F.R. § 4.86, Diagnostic Code 6211, for perforation of the tympanic membrane, for which zero percent is the maximum rating assignable.  However, the Veteran claims that the disability of residuals of left myringotomy includes vertigo, as well as other symptoms.  

Notably, in the January 1973 decision granting service connection for residuals of a left myringotomy, the Board discussed medical statements showing early treatment since 1964 for otitis externa, tinnitus and loss of balance.  The Board's findings of fact reflect that the evidence showed that the Veteran had otitis in service and a myringotomy was performed at that time, and that an ear condition was present one month after separation from service.  The Board determined that at the time of the January 1973 decision the Veteran presently had a left tympanic membrane perforation, and on that basis granted service connection for residuals of a left myringotomy (and also for left ear hearing loss).  

Service connection includes any residuals associated with the left ear disability identified as residuals of myringotomy.  Since the early 1970s, complaints of dizziness, and findings of dizziness, mastoiditis, and other symptoms potentially part of the service-connected left ear disability have been noted in the medical records, concomitant with findings of the perforation.  

There are two recent VA opinions regarding the etiology of the Veteran's vertigo.  In a February 2012 opinion, a VA physician opined that the vertigo was at least as likely as not proximately due to or the result of the Veteran's service-connected hearing loss and tinnitus, on the basis that symptoms of ear involvement were suggestive of a peripheral [vestibular] cause of vertigo, and as the Veteran has had hearing loss and tinnitus, vertigo may be an associated symptoms.  

In a February 2012 opinion a VA physician opined that the Veteran's present vertigo may be secondary to several things such as (1) bilateral chronic mastoiditis; (2) moderate sensorineural hearing loss, right ear, and profound sensorineural hearing loss left ear; and (3) tinnitus.

The Rating Schedule provides for evaluation of diseases of the ear, in addition to for perforation of the tympanic membrane, including on the basis of mastoiditis, dizziness and vertigo.  An examination is necessary to evaluate the severity of all included residuals of the Veteran's service-connected left ear disability (other than tinnitus and left ear high frequency hearing loss). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical care providers who evaluated or treated him for his left ear disability.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.
 
2.  After completing the above, schedule the Veteran for an examination to determine the nature, extent and severity of the Veteran's service-connected left ear disability (residuals of left myringotomy, perforation of left ear drum), and the impact of that disability on his occupational functioning and daily activities.

The examiner must be provided with and review the entire claim file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his left ear disability.  

The examiner must perform all indicated tests, studies, and otology and neurotology examination necessary for a complete evaluation of the service-connected left ear disability, to include identification of all present included residuals (other than hearing loss or tinnitus); such as any included dizziness due to associated labyrinthitis or vestibular disease such as vestibular neuronitis or Ménière's disease/endolymphatic hydrops; acoustic neuroma/vestibular schwannoma; mastoiditis; chronic otitis; or residuals of ear surgery.

3.  After completing the above, schedule the Veteran for an examination to determine the nature, extent and severity of the Veteran's service-connected left ear hearing loss.  The examination report must contain a description of the impact of the disability on his occupational functioning and daily activities.  The examiner must be provided with and review the entire claim file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his left ear disability.  

4.  Then, readjudicate the claim.  If the determination remains unfavorable to the appellant, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable time period in which to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

5.  Provide the Veteran a statement of the case as to the issue of entitlement to service connection for vertigo, including dizziness.  Inform the Veteran that he must file a timely and adequate substantive appeal (VA Form 9) in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b) (2013).  Then, if the Veteran perfects an appeal that remains denied, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


